STONE, J.—
When the award was rendered in the case of W. T. Yeatman v. Mattison, it settled and determined not only the matter of plaintiff's claim in that suit, but the costs incurred therein. The submission was regular, and the award responded to every material question embraced in the reference. It was, as to the matter submitted, as conclusive upon the parties, as a judgment of a court would have been, until assailed and set aside for one of the few grounds on which awards may be assailed.—See Brewer v. Baine, at the present term. There is nothing in this record which shows an attempt to set aside the award, or any ground for such attempt.
In the case of Brewer v. Baine, supra, we said : “ It is obvious the question meeting us at the threshold of our consideration of the case, is the fact of submission and award; for if that fact is proved affirmatively, in the present state of the pleadings the award is a positive bar to the relief sought by the bill.” The bill in that case, set forth no suf*386ficient ground for setting the award aside; and being pleaded in defence of the bill for an account and settlement of a partnership, we held it was an absolute bar.
The note sued on in the present case was given in part liquidation of the sum awarded to be due from Mattison to W. T. Yeatman. The main defence was, that Yeatman, at the time of the submission, agreed to dismiss his then pending suit, and had failed to do so. This is contradictory of the award itself, which found and adjudged that Mattison should pay the costs. Moreover, it was part of the submission that the award should be made the judgment of the court. It was equally the privilege and duty of Yeatman and Mattison to have the award made the judgment of the court; and if such had been the case, the result would have been a judgment in favor of Yeatman and against Mattison for seven hundred dollars, the amount of the award, and the costs of suit. This proof sought to vary the terms of the submission and the award by parol proof, which is not admissible.
W. T. Yeatman had the unquestioned right to make the note payable to Samuel Yeatman, and thus pay him that sum, or even give it to him, so far as anything in this record discloses. Mattison having thus made his note payable, it does not lie in his mouth to question this disposition of his indebtedness. Nor is Mattison the proper party to move in the matter of having this fund applied to the payment of Yeatman’s attorneys’ fees.
There is no merit in any part of the defence attempted in this case.
Reversed and remanded.